                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA,              )
                                       )                 Case No. 5:17-cv-470
         Plaintiff,                    )
                                       )
         v.                            )
                                       )
NEILL P. GUY, II, et al.               )
                                       )
         Defendants.                   )
_______________________________________)

                                           JUDGMENT

       For the reasons set forth in an order granting the United States’ Motion for Sanctions, and

in consideration of the default judgment entered against the Guy Family Trust and TCJ

Investments, Inc., the Court hereby ORDERS, ADJUDGES, AND DECREES that:

       1.      As a sanction against Guy, by reason of the following tax assessments, Neill Guy

is indebted to the United States for unpaid federal income taxes, interest, and penalties in the

total amount of $13,086.86 as of September 25, 2017, plus interest and costs that have accrued

after that date and will continue to accrue according to law.

  Tax Type         Tax            Initial           Initial       Notice of Tax     Total Balance
                  Period        Assessment        Assessment       Lien Filed         Due as of
                  Ending           Date                                             Sept. 25, 2017
  Income-
                12/31/2009       3/14/2011           $7,286.00      4/13/2011        $11,347.65
 Form 1040
  Income-
                12/31/2011       6/30/2014           $3,206.00      9/15/2014          $464.03
 Form 1040
  Income-
                12/31/2012       6/30/2014           $2,727.00      9/15/2014          $212.41
 Form 1040
  Income-
                12/31/2013        7/7/2014           $3,765.00      9/15/2014         $1,062.77
 Form 1040


                                                 1
       2.      As a sanction against Guy, by reason of the foregoing tax assessments, Neill Guy

is indebted to the United States for federal tax, interest, and penalties in the total amount of

$19,122,748.89 as of September 25, 2017, plus interest and costs that have accrued after that date

and will continue to accrue according to law.

  Tax Type         Tax             Initial           Initial       Notice of Tax     Total Balance
                  Period        Assessment         Assessment       Lien Filed         Due as of
                  Ending            Date                                             Sept. 25, 2017
  26 U.S.C.                      9/17/2007        $146,727.30        12/22/2008
                 6/30/2001                                                            $196,178.97
   § 6672                        9/24/2007         $62,545.51         4/23/2013
  26 U.S.C.                      9/17/2007        $176,523.64        12/22/2008
                 9/30/2001                                                            $422,943.73
   § 6672                        9/24/2007        $110,769.57         4/23/2013
  26 U.S.C.                      9/17/2007        $179,870.86        12/22/2008
                12/31/2001                                                            $474,766.58
   § 6672                        9/24/2007        $142,652.16         4/23/2013
  26 U.S.C.                      9/17/2007        $262,007.43        12/22/2008
                 3/31/2002                                                            $419,122.29
   § 6672                        9/24/2007         $22,556.31         4/23/2013
  26 U.S.C.                      9/17/2007        $135,630.07        12/22/2008
                 6/30/2002                                                            $591,660.88
   § 6672                        9/24/2007        $266,438.63         4/23/2013
  26 U.S.C.                      9/17/2007        $124,684.68        12/22/2008
                 9/30/2002                                                            $678,580.29
   § 6672                        9/24/2007        $336,498.32         4/23/2013
  26 U.S.C.                      9/17/2007        $292,166.13        12/22/2008
                12/31/2002                                                            $649,844.94
   § 6672                        9/24/2007        $149,222.26         4/23/2013
  26 U.S.C.                      9/17/2007        $340,818.70        12/22/2008
                 3/31/2003                                                            $698,341.62
   § 6672                        9/24/2007        $133,468.43         4/23/2013
  26 U.S.C.                      9/17/2007        $167,685.43        12/22/2008
                 6/30/2003                                                            $239,231.21
   § 6672                        9/24/2007        $160,820.99         4/23/2013
  26 U.S.C.                      9/17/2007        $149,835.96        12/22/2008
                 9/30/2003                                                            $739,747.22
   § 6672                        9/24/2007        $352,896.52         4/23/2013
  26 U.S.C.                      9/17/2007        $317,088.63        12/22/2008
                12/31/2003                                                            $733,292.16
   § 6672                        9/24/2007        $180,998.20         4/23/2013
  26 U.S.C.                      9/17/2007        $162,384.36        12/22/2008
                 3/31/2004                                                            $810,095.71
   § 6672                        9/24/2007        $388,159.58         4/23/2013
  26 U.S.C.                      9/17/2007        $228,835.94        12/22/2008
                 6/30/2004                                                            $889,169.57
   § 6672                        9/24/2007        $375,369.20         4/23/2013
  26 U.S.C.                      9/17/2007        $494,414.54        12/22/2008
                 9/30/2004                                                           $1,054,251.94
   § 6672                        9/24/2007        $221,624.26         4/23/2013
  26 U.S.C.                      9/17/2007        $524,899.94        12/22/2008
                12/31/2004                                                           $1,164,930.05
   § 6672                        9/27/2007        $267,258.46         4/22/2013
  26 U.S.C.                      9/17/2007        $452,777.30        12/22/2008
                 3/31/2005                                                            $997,010.80
   § 6672                        9/24/2007        $224,406.51         4/22/2013

                                                  2
  Tax Type         Tax             Initial          Initial       Notice of Tax     Total Balance
                  Period        Assessment        Assessment       Lien Filed         Due as of
                  Ending            Date                                            Sept. 25, 2017
  26 U.S.C.                      9/17/2007        $276,795.77      12/22/2008
                6/30/2005                                                            $279,483.90
   § 6672                        9/24/2007        $175,878.89       4/22/2013
  26 U.S.C.
                12/31/2008       9/16/2013        $112,819.74      11/18/2013        $104,199.25
   § 6672
  26 U.S.C.                      9/16/2013        $465,786.81
                3/31/2009                                          11/25/2013       $1,223,728.18
   § 6672                        9/23/2013        $603,108.88
  26 U.S.C.                      9/16/2013        $398,093.09
                6/30/2009                                          11/25/2013       $1,279,259.02
   § 6672                        9/23/2013        $719,370.94
  26 U.S.C.                      9/16/2013        $438,528.83
                9/30/2009                                          11/25/2013       $1,160,518.77
   § 6672                        9/23/2013        $575,168.16
  26 U.S.C.                      9/16/2013        $408,283.39
                12/31/2009                                         11/25/2013       $1,063,179.46
   § 6672                        9/23/2013        $520,385.31
  26 U.S.C.                      9/16/2013        $263,509.39
                3/31/2010                                          11/25/2013        $887,684.80
   § 6672                        9/23/2013        $511,912.30
  26 U.S.C.                      9/16/2013        $257,562.79
                6/30/2010                                          11/25/2013        $953,593.73
   § 6672                        9/23/2013        $575,447.21
  26 U.S.C.                      9/16/2013        $281,212.25
                9/30/2010                                          11/25/2013        $864,102.77
   § 6672                        9/23/2013        $473,595.57
  26 U.S.C.                      9/16/2013         $57,533.90
                12/31/2010                                         11/25/2013        $547,831.05
   § 6672                        9/23/2013        $421,074.92

       3.      As a sanction against Guy, the Court finds that the Guy Family Trust and TCJ are

alter egos of Neill Guy, and the United States should be authorized to collect his federal tax

liabilities from those entities. Pursuant to 26 U.S.C. §§ 6321 and 6322, federal tax liens arose in

favor of the United States on the dates of the assessments described above, and attached to all

property and rights to property belonging to Neill Guy or his alter egos as of that date or

thereafter acquired, including the Real Properties that were titled in the names of his alter egos

(i.e., the Guy Family Trust and TCJ). Those Real Properties are located at 3610 Village Drive,

Fayetteville, North Carolina; 2690 Lake Upchurch Drive and adjacent lot 0 Lake Upchurch

Drive, Fayetteville, North Carolina; and 2223 Carbine Street, Fayetteville, North Carolina.




                                                 3
        4.       As a sanction against Guy, the United States is authorized to collect the unpaid

tax liabilities of Neill Guy from him individually as well as the Guy Family Trust and TCJ

Investments, Inc. (i.e., his alter ego entities). The federal tax liens attaching to the Real

Properties shall be foreclosed, and the properties shall be sold according to law, free and clear of

any right, title, lien, claim, or interest of any other person, and the proceeds of the sale be

distributed in accordance with the rights of the parties.

        SO ORDERED.




Date:        April 9    , 2019
                                                       The Honorable Louise W. Flanagan
                                                       United States District Judge




                                                   4
